PD-0372-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                        Transmitted 9/3/2015 4:42:05 PM
                                                                          Accepted 9/3/2015 5:00:00 PM
                                                                                         ABEL ACOSTA
                                CAUSE NUMBER PD-0372-15                                          CLERK

                       IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS


                                  LUIS SANCHEZ, Appellant                     September 4, 2015



                                                     V.

                                 STATE OF TEXAS, Appellee


                          On Petition for Discretionary Review
                      from the Eleventh Court of Appeals, Eastland
                                Case No. 11-12-00279-CR


                     On appeal from the 161st Judicial District Court
                                 of Ector County, Texas
                          Trial Court Cause Number B-37,135

             STATE’S FIRST MOTION FOR EXTENSION OF TIME
                            TO FILE BRIEF



TO THE HONORABLE COURT OF APPEALS:

        COMES NOW THE STATE, THE STATE OF TEXAS, by and through

the Honorable R.N. (Bobby) Bland, Ector County District Attorney, and Michael

Bloch, Assistant District Attorney, and files this Motion for Extension of Time to




State’s First Motion for Extension of Time to File Brief                           Page 1
File its Brief in accordance with the Texas Rules of Appellate Procedure, and in

support thereof, would respectfully show this Honorable Court as follows:




                               I. STATEMENT OF THE CASE

     This appeal involves a bench trial that resulted in a Judgment of Conviction

by Court filed on September 21, 2012. Appellant perfected his appeal by timely

filing his Notice of Appeal on or about September 25, 2012. On or about March 5,

2015, the Eleventh Court of Appeals affirmed Appellant’s conviction. On or about

April 19, 2015, Appellant timely filed his petition for discretionary review. This

Court granted Appellant’s petition for discretionary review on July 1, 2015.

                     II. BASIS FOR REQUEST FOR EXTENSION

        (A) Appellant’s Brief was filed on August 18, 2015. Tex. R. App. Pro.

38.6(b). The deadline for the State to file its Brief is September 17, 2015, or 30

days after Appellant’s Brief was filed.

        (B) The State avers that the brief is not yet completed.

         (C) The State therefore requests an extension of fifteen (15) days to file its

brief, until and including October 2, 2015.

        (D) The need for extension is based on the following:


State’s First Motion for Extension of Time to File Brief                         Page 2
The undersigned ADA is solely responsible for post-conviction appeals. In the

past two weeks, the undersigned has researched, drafted and filed a brief before the

11th Court of Appeals: 11-15-00112-CR; Ted Clinton Murray v. State. The

undersigned is also currently researching and drafting another brief before the 11th

Court of Appeals: 11-15-00026-CR; Jonathan Cole Porter v. State. The

undersigned has also recently completed responses to habeas writs: C-42,151;

Scott Allen Chapman, and C-26,276; Manuel Salazar-Balderas.



        With regard to the instant case, The State would ask this Court to grant it an

additional fifteen (15) days to respond to Appellant’s Brief.

         (E) This is the first request for an extension of time the State has requested

in connection with this appeal.

                                  CONCLUSION & PRAYER

        Therefore, based on the above, the State of Texas requests that this Court

grant the State an extension of fifteen (15) days within which to file its brief in this

matter, until October 2, 2015.




State’s First Motion for Extension of Time to File Brief                          Page 3
                                                  Respectfully Submitted,

                                                  Michael Bloch
                                                  Assistant District Attorney
                                                  Ector County District Attorney’s Office

                                                  Ector County Courthouse
                                                  300 N. Grant, Room 305
                                                  Odessa, Texas 79761
                                                  (432) 498-4230 Phone
                                                  (432) 498-4293 Fax
                                                  michael.bloch@ectorcountytx.gov
                                                  Attorney for the State of Texas


                                          By:     /s/ Michael Bloch_____________________
                                                  Michael Bloch
                                                  State Bar No. 24009906
                                                  Assistant District Attorney




                                 CERTIFICATE OF SERVICE

        I certify that on this 3rd day of September, 2015, a copy of the foregoing

State’s First Motion for Extension of Time to File its Brief was served via efile to

counsel for Appellant, M. Michele Greene, 2833 Wildwood, Odessa, Texas 79761



                                                  /s/ Michael Bloch__________________
                                                  Michael Bloch
                                                  Assistant District Attorney



State’s First Motion for Extension of Time to File Brief                                Page 4
                    CERTIFICATE OF COMPLIANCE

     I certify that the foregoing Motion consists of 581 words and is typed in 14-

point Times New Roman font.

                                     /s/ Michael Bloch_____________________
                                     Michael Bloch
                                     Assistant District Attorney




                                        5